Citation Nr: 1532930	
Decision Date: 08/03/15    Archive Date: 08/11/15

DOCKET NO.  05-31 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a left leg disability, to include atherosclerotic disease.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Willis, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from June 1974 to June 1977.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2003 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In May 2012, the Veteran was afforded a VA examination where the examiner opined that the Veteran's left leg disability was less likely as not related to service.  The examiner's rationale was as follows:

Claim folder shows patient suffered a trauma in his left leg, which was treated successfully [without] sequelae or further conditions.  Patient subsequently developed peripheral vascular disease more than 20 years after service (not related to such a trauma or hematoma seen during service).

However, a review of the Veteran's VA treatment records (obtained following the August 2014 Board remand) indicate that in January 2006, the Veteran complained of left lower leg pain and pain associated with development of large hematoma on the lower medial side.  The May 2012 examiner did not address whether this hematoma was related to the in-service treatment for hematoma.  

Also, the examiner stated that the Veteran did not have any post-phlebitic syndrome.  However, the examiner did not comment on the December 2005 VA treatment note which indicates left leg edema and possible phlebitis or thrombophlebitis.  The Board finds that an addendum medical opinion is necessary to determine whether the Veteran's current left leg symptoms, documented in VA treatment notes, are related to his in-service injury.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain an addendum opinion from the May 2012 examiner (or other appropriate medical professional).  The electronic claims file and a copy of this remand must be made available to, and reviewed by, the examiner.  The examiner must indicate on the examination report that the claims folder was reviewed.  All appropriate clinical testing should be conducted.  The examiner is asked to provide a medical opinion as to the following:

Whether it is at least as likely as not (a probability of 50 percent or greater) that any left leg disability began in or is related to active duty service.

The examiner is asked to comment on the following:

a)  a December 2005 treatment note which shows treatment for left leg edema and possible phlebitis or thrombophlebitis  (the May 2012 examination report indicated that the Veteran did not have any post-phlebitic syndrome)

b)  a January 2006 VA treatment record which shows treatment for hematoma (the Veteran was treated in-service in February 1977 for a tender large hematoma on medial calf)

A complete rationale is requested for all opinions.  

2.  Ensure that the examination report is adequate.  If it is deficient in any manner, return the report to the examiner as inadequate.  Then, after conducting any other development deemed necessary, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, provide the Veteran with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the electronic claims folder should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



